Name: 2009/811/EC: Commission Decision of 2Ã October 2009 on the Community financial contribution to national programmes of certain Member States in 2009 for the collection, management and use of data in the fisheries sector (notified under document C(2009) 7424)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  economic geography;  accounting;  information technology and data processing;  EU finance
 Date Published: 2009-11-05

 5.11.2009 EN Official Journal of the European Union L 289/16 COMMISSION DECISION of 2 October 2009 on the Community financial contribution to national programmes of certain Member States in 2009 for the collection, management and use of data in the fisheries sector (notified under document C(2009) 7424) (2009/811/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 24(1) thereof, Whereas: (1) Regulation (EC) No 861/2006 lays down the conditions whereby Member States may receive a contribution from the Community for expenditure incurred in their national programmes of collection and management of data. (2) Those programmes are to be drawn up in accordance with Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (2) and Commission Regulation (EC) No 665/2008 of 14 July 2008 laying down detailed rules for the application of Council Regulation (EC) No 199/2008 (3). (3) Belgium, Bulgaria, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Italy, Cyprus, Latvia, Lithuania, Malta, Netherlands, Poland, Portugal, Romania, Slovenia, Finland, Sweden and the United Kingdom have submitted national programmes for 2009 and 2010 as provided for in Articles 4(4) and 4(5) of Council Regulation (EC) No 199/2008. These programmes were approved in accordance with Article 6(3) of Regulation (EC) No 199/2008. (4) Those Member States have submitted annual budget forecasts covering the period 2009-2010 according to Article 2 of Commission Regulation (EC) No 1078/2008 of 3 November 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 861/2006 as regards the expenditure incurred by Member States for the collection and management of the basic fisheries data (4). The Commission has evaluated Member States annual budget forecasts, as laid down in Article 4 of Regulation (EC) No 1078/2008, by taking into account the national programmes approved in accordance with Article 6(3) of Regulation (EC) No 199/2008. (5) Article 5 of Regulation (EC) No 1078/2008 establishes that the Commission is to approve the annual budget forecast and is to decide on the annual Community financial contribution to each national programme in accordance with the procedure laid down in Article 24 of Regulation (EC) No 861/2006 and on the basis of the outcome of the evaluation of the annual budget forecasts as referred to in Article 4 of Regulation (EC) No 1078/2008. (6) Article 24(3)(b) of Regulation (EC) No 861/2006 establishes that a Commission Decision is to fix the rate of the financial contribution. Article 16 of that Regulation provides that Community financial measures in the area of basic data collection is not to exceed 50 % of the costs incurred by Member States in carrying out the programme of collection, management and use of data in the fisheries sector. Article 24(2) stipulates that priority shall be given to the actions which are most appropriate in order to improve the collection of data necessary for the CFP. (7) This Decision is to constitute the financing decision within the meaning of Article 75(2) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5). (8) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 The maximum global amount of the financial Community contribution to be granted to each Member State for the collection, management and use of data in the fisheries sector for 2009, and the rate of the Community financial contribution, are established in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 October 2009. For the Commission Joe BORG Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 60, 5.3.2008, p. 1. (3) OJ L 186, 15.7.2008, p. 3. (4) OJ L 295, 4.11.2008, p. 24. (5) OJ L 248, 16.9.2002, p. 1. ANNEX NATIONAL PROGRAMMES 2009-2010 ELIGIBLE EXPENDITURE AND MAXIMUM COMMUNITY CONTRIBUTION FOR 2009 (EUR) Member State Eligible expenditure Maximum Community contribution (Rate of 50 %) BELGIUM 1 416 944,00 708 472,00 BULGARIA 369 615,00 184 807,50 DENMARK 5 978 374,00 2 989 187,00 GERMANY 5 779 328,00 2 889 664,00 ESTONIA 580 285,00 290 142,50 IRELAND 6 103 290,00 3 051 645,00 GREECE 4 437 307,00 2 218 653,50 SPAIN 12 864 496,00 6 432 248,00 FRANCE 12 138 570,00 6 069 285,00 ITALY 6 362 897,00 3 181 448,50 CYPRUS 462 877,00 231 438,50 LATVIA 443 750,00 221 875,00 LITHUANIA 380 632,00 190 316,00 MALTA 602 884,00 301 442,00 NETHERLANDS 3 875 926,00 1 937 963,00 POLAND 1 030 137,00 515 068,50 PORTUGAL 2 962 407,00 1 481 203,50 ROMANIA 572 686,00 286 343,00 SLOVENIA 194 614,00 97 307,00 FINLAND 1 652 991,00 826 495,50 SWEDEN 5 121 508,00 2 560 754,00 UNITED KINGDOM 9 339 135,00 4 669 567,50 TOTAL 82 670 653,00 41 335 326,50